Citation Nr: 1438657	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  14-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for residuals of cerebrovascular accident (CVA), to include as secondary to service-connected diabetes mellitus type II and hypertension.  

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected hypertension.  

4.  Entitlement to service connection for diabetic neuropathy, to include as secondary to service-connected diabetes mellitus type II.  

5.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  

(The issues of entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 at Baptist Medical Center and entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from March 4, 2011 to March 26, 2011 at Baptist Medical Center will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2011 rating decision, in pertinent part, denied service connection for ischemic heart disease.  The April 2012 rating decision denied service connection for residuals of CVA, migraine headaches, and diabetic neuropathy, and continued a 10 percent rating for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board notes that a December 2011 rating decision denied service connection for ischemic heart disease.  In January 2012, the Veteran expressed disagreement with the denial of service connection.  Additionally, an April 2012 rating decision denied service connection for residuals of CVA, migraine headaches, and diabetic neuropathy, and continued a 10 percent rating for hypertension.  In May 2012, the Veteran expressed disagreement with the denials of service connection for residuals of CVA, migraine headaches, and diabetic neuropathy, as well as the 10 percent rating for hypertension.  As the Veteran has filed timely Notices of Disagreement with the December 2011 and April 2012 rating decisions, the Board is required to remand these issues for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issues of entitlement to service connection for ischemic heart disease, residuals of CVA, migraine headaches, and diabetic neuropathy; and entitlement to an increased rating for hypertension so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



